Citation Nr: 1015358	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  09-00 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, G.M., B.P.

ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
February 1946.  The Veteran died in August 2007, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO) and Board remand.  

In January 2010, the appellant submitted additional evidence 
in the form of a statement.  In March 2010, her 
representative submitted a waiver of her right to have the RO 
readjudicate her claim with the additional evidence.  See 38 
C.F.R. § 20.1304(c) (2009).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  An August 2007 certificate of death indicates that the 
Veteran died in August 2007, at the age of 84.  The 
certificate of death lists the immediate cause of death as 
end-stage dementia, and the underlying cause of death was 
prostate cancer. 

2.  At the time of the Veteran's death, service connection 
was in effect for a cold injury to the right foot, a cold 
injury to the left foot, bilateral trench feet, and anxiety 
reaction.   

3.  The medical evidence of record with respect to whether 
the Veteran's death was related to his active military 
service or to a service-connected disability is in relative 
equipoise.


CONCLUSION OF LAW

A disability incurred in or aggravated by active military 
service contributed substantially and materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without 
deciding whether VA's duties to notify and to assist have 
been satisfied in the present case, adjudication of the 
appeal may proceed, because action favorable to the appellant 
is being taken in granting the issue on appeal.  As such, 
this decision poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the Veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2009).  In order to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The Veteran died in August 2007 at the age of 84.  The 
certificate of death reported the immediate cause of death as 
end-stage dementia.  The underlying cause of death was listed 
as prostate cancer.  The appellant claims that the Veteran 
developed posttraumatic stress disorder (PTSD) as a result of 
service which caused him to have dementia, which resulted in 
his death.  At the time of the Veteran's death, service 
connection was in effect for a right foot cold injury, 
evaluated as 30 percent disabling; a left foot cold injury, 
evaluated as 30 percent disabling; bilateral trench feet, 
evaluated as 10 percent disabling; and anxiety reaction, 
evaluated as 10 percent disabling.  By a July 2009 rating 
decision, the RO denied the appellant's claim for entitlement 
to service connection for PTSD for the purposes of accrued 
benefits.  

The Veteran's service treatment records are negative for any 
complaints of dementia.  A March 1946 separation examination 
reveals a psychiatric diagnosis of "[n]errodurnatites 
aszthenia mild trasent NSND IMS."  The Veteran's personnel 
records reflect that he was awarded the Combat Infantryman 
Badge.

An August 1956 VA examination was silent as to any findings 
of dementia.  The report reflects a diagnosis of 
psychoneurosis, anxiety reaction, as manifested by abnormal 
emotional reaction to trench foot condition, previously 
diagnosed as neurocirculatory asthemia.  A May 1958 VA 
examination reflects a diagnosis of anxiety reaction, but is 
negative for a diagnosis of dementia.

In August 2006, the Veteran filed a claim for entitlement to 
service connection for PTSD.  He reported that he fought in 
the Battle of the Bulge, going on the front line in November 
1944.

VA treatment records from December 2005 through November 2006 
reveal diagnoses of and treatment for Parkinson's disease, 
prostate cancer, hypertension, hyperlipidemia, peripheral 
neuropathy, coronary artery disease, and dementia.  In a July 
2006 treatment record, the VA physician noted that the 
Veteran had significant dementia.  The Veteran's wife 
reported that the Veteran had symptoms and signs of dementia, 
which had been particularly present since his coronary artery 
bypass surgery in 2002.  The Veteran retained islands of 
function, such as remembering people and directions, but was 
easily confused, forgot how to do things, and had periods of 
hallucinations and reliving experiences in the past, many of 
which were stressful and anxiety-provoking.  A November 2006 
treatment record notes that the Veteran had hallucinations 
and flashbacks related to World War II.  The Veteran's 
cognitive decline had progressed, his ambulation was very 
limited, and he had a history of falls at home.  

Private treatment records from July 2002 through April 2007 
reveal diagnoses of and treatment for dementia.  In January 
2002, the Veteran underwent four vessel coronary bypass 
grafting.  A March 2005 treatment record reveals that the 
Veteran's wife reported that the Veteran had mentally 
deteriorated.  The physician noted that the Veteran was 
"slipping a little bit mentally . . . ."  An October 2005 
treatment record reflects that the Veteran had dementia with 
a Parkinson's gait.  In March 2006, the physician noted that 
the Veteran was deteriorating mentally, and that his wife 
reported that he had hallucinations.  The physician noted 
that he talked to the Veteran's wife about seeing a 
psychiatrist "as far as Alzheimer's type dementia" and that 
he did not know if hallucinations fit into that.  A March 
2007 treatment record notes that the Veteran underwent bypass 
surgery in 2002, and that he has been deteriorating mentally 
since that time.  The physician reported that he had dementia 
with hallucinations.

In January 2007, the Veteran underwent a VA examination for 
PTSD.  The examiner noted that the Veteran's wife and two 
daughters were present and provided most of the information, 
as the Veteran had severe dementia.  The Veteran's family 
reported that the Veteran was treated for some anxiety issues 
at the end of his active duty service.  The examiner reported 
that the Veteran had been struggling with dementia and 
significant confusion in more recent times, and that he was 
having hallucinations and confusion about what was happening.  
At times, he was reliving the past, including some wartime 
events, which made him anxious.  The examiner noted that the 
Veteran had a history of positive social relationships, 
playing guitar, teaching Sunday school to children, and being 
very active in his church, but that "given his dementia, 
this has drastically tapered off."  

Mental status examination revealed the Veteran's affect to be 
restricted, likely related to his dementia, although he did 
smile periodically.  There was significant impairment of 
thought processing and communication related to his dementia, 
and the Veteran appeared confused.  He would often discuss 
things that were not the current topic of conversation.  He 
did not always seem to understand what question was asked of 
him, and his speech was low and mumbling to the point where 
he was only occasionally understandable.  He had a history of 
delusional ideas and auditory or visual hallucinations 
related to his dementia.  He was often confused and talked 
about things such as needing to get money for something and 
believing that people have taken his change.  He often 
insisted that there was a roof leak or that someone broke his 
guitar, and at times, he talked about needing to take his 
brother to the hospital or that there were boys in the 
bathroom.  His family caught him talking to someone who is 
not there.  On occasion, he would become anxious and hide 
behind a chair, believing someone might be shooting at him, 
but he could not specify who it was.  His delusional and 
hallucinatory activities seemed distressing to him at times, 
and they were related to a variety of topics and not always 
to wartime events.  The examiner noted that this did not 
appear to be true flashbacks related to PTSD from wartime 
events, but, rather, confusion related to his dementia.  Eye 
contact was adequate, behavior was appropriate, and the 
Veteran denied suicidal and homicidal ideation.  Given the 
Veteran's frail physical condition and his dementia, his wife 
had to handle the issues of personal hygiene and basic 
activities of daily living.  Due to his dementia, the Veteran 
was not fully oriented, and he was unable to give the month, 
season, or even the year.  He did not know where he was.  
Memory impairment was significant.  With much prompting, the 
Veteran was able to give the names of his daughters, but when 
asked who they were, he reported that they were his sisters.  
There was no obsessive-compulsive behavior, and speech was 
poor and hardly intelligible, which was related to his 
dementia.  There were no panic attacks and no significant 
problems with depression.

The examiner noted that the Veteran did seem to have some 
problems with frequent anxiety, excessive worry, and feeling 
tense.  Even before the dementia, his family reported that he 
was often expecting the worst and always worrying about 
things.  Impulse control was adequate, and the Veteran's wife 
reported that he was the most controlled person she knew.  
The Veteran's wife also noted that the Veteran slept fine 
with medication, but that he sometimes woke up confused 
without medication.  After reviewing the Veteran's claims 
file, and conducting an interview of the Veteran with the 
assistance of his family, the VA examiner concluded that the 
Veteran met the DSM-IV criteria for a stressor related to 
World War II combat experiences, but that he did not meet the 
full PTSD symptom criteria.  The examiner reported that the 
Veteran's symptoms were primarily related to dementia, 
although he did have a more generalized type of anxiety as 
well.  The diagnoses were dementia and anxiety disorder, not 
otherwise specified.  The VA examiner further reported that 
"[a]lmost all of the symptoms noted above are related to his 
dementia to include his hallucinations, delusions, confusion, 
speech difficulty, impairment of thought processing, and 
communication."  The examiner noted that the Veteran did 
have "some degree of anxiety before his dementia became 
worse," but found that the Veteran did not have PTSD.

The Veteran was admitted to a private nursing home in May 
2007, where he remained until he passed away in August 2007.  
The treatment records from that facility are of record, and 
show that the Veteran was confused, disoriented, and that he 
was bedridden for his entire stay, except when he 
participated in physical therapy.  Diagnoses included 
advanced dementia, end-stage dementia, renal insufficiency, 
gastroesophageal reflux disease, urinary tract infection, 
hypotension, hyperlipidemia, atrial fibrillation, coronary 
artery disease, prostate cancer, anemia, and left lower lung 
pneumonia.  He was undergoing chemotherapy for prostate 
cancer.  

A March 2007 VA treatment record notes that the Veteran had 
advanced dementia.  A May 2007 VA treatment record reveals a 
diagnosis of Alzheimer's disease, which was noted to be 
moderately severe.  A September 2008 VA treatment record 
reflects that the appellant's daughter called requesting that 
the neurologist provide an opinion that her father had PTSD 
which caused his dementia, and that it was more likely than 
not that the PTSD caused his dementia which caused his death.  
The treatment records reflects that the "[p]hysician's 
statement of opinion is: from a stand point there is no 
connection."

In a December 2007 statement, the appellant reported that the 
Veteran was treated for anxiety from time to time since the 
mid-1970's, but that the doctor who treated him is deceased, 
and his records are not available.  In a February 2008 notice 
of disagreement, the appellant reported her belief that the 
Veteran had PTSD, and that if the diagnosis of PTSD existed 
during the World War II era, that the Veteran would have 
received such a diagnosis.  She noted that her belief was 
supported by the nature of the hallucinations that the 
Veteran suffered during his years of dementia.  She reported 
her disagreement with the January 2007 VA examiner's opinion 
that the Veteran did not have PTSD.  She also noted stressors 
that the Veteran underwent during service, and opined that 
the Veteran had PTSD and that his PTSD was related to his 
dementia, stating that "[i]t is well established that some 
combat veterans who have suffered PTSD in combat have been 
able to control the symptoms and function during their lives, 
but experience a reactivation of PTSD when they have 
dementia."  She also noted that the Veteran's dementia 
resulted in hallucinations which "were always about combat 
experiences."  She argued that the term "anxiety reaction" 
for which the Veteran was service-connected "is a non-
specific descriptive global term and can included [sic] 
PTSD."  Last, she opined that the Veteran "suffered damage 
to his hippocampus as a result of combat stress (which should 
have been diagnosed as PTSD) and that this damage resulted in 
the development of his dementia which was the cause of his 
death."  The notice of disagreement was also signed by the 
appellant's daughter, G.M.  

The appellant also submitted a copy of a pamphlet entitled 
"A Soldier's Memories 1942-1946 World War II:  The Battle of 
the Bulge," written by the Veteran.  The pamphlet details 
numerous stressors that the Veteran experienced during combat 
in World War II.

The appellant and her two daughters testified at a September 
2008 hearing before the RO.  The appellant's daughter, G.M., 
a registered nurse and clinical specialist in psychiatric 
mental health, testified that the Veteran's cause of death 
was dementia, and that he also had PTSD.  She noted that the 
Veteran began to have hallucinations about combat experience 
after he developed dementia.  She stated that the Veteran 
talked about his friends being killed and about people 
shooting him, and that he had hallucinations and delusions 
about a lot of combat-related content.  She indicated that 
there was not a family history of dementia.  She stated that 
there is "much research to back up the fact that some people 
who suffer posttraumatic stress disorder can exist and can 
function adequately for a long time before the onset of the 
symptoms."  She reported that the syndrome had a name, 
"Late Onset of Stress Symptomatology."  She also indicated 
that PTSD causes "actual chemical and mechanical changes in 
the brain to the hippocampus, which is the main memory 
structure of the brain, and other brain changes."  She 
stated that there was research indicating a relationship 
between PTSD and the onset of dementia "some of which has 
been done by the Veterans Administration itself, or they're 
headed in that direction of showing that direct relationship 
cause."  She concluded that the Veteran's PTSD was "if not 
causative, then associated with the onset of dementia, and 
his dementia then led to his death."  In support of her 
opinions, G.M. submitted numerous medical articles and 
treatises pertaining to the relationship between PTSD and 
dementia.

In a December 2008 substantive appeal, the appellant 
contended that the Veteran's dementia, which was a 12 year 
progressive illness which resulted in his death, was caused 
by PTSD, which was caused by his military service.  She noted 
that there was a diagnosis of neurasthenia, an anxiety 
reaction, in his service treatment records, and that this 
diagnosis was based on PTSD symptomatology.  She also 
reported that the Veteran's memoir described his combat 
experiences and that he had PTSD during service.  She stated 
her belief that the Veteran had PTSD, but that, since there 
was not a diagnosis of PTSD at that time, he was diagnosed 
with anxiety reaction.  The appellant concluded that the 
Veteran had PTSD as a result of his military service, that he 
had some PTSD symptoms that he coped with during his life, 
and that he suffered a recurrence of full-blown PTSD symptoms 
with the onset of his dementia.

In February 2009, the appellant and her two daughters 
presented testimony before the Board.  The appellant 
testified that she believed that the Veteran had PTSD 
throughout his life which was initially diagnosed as 
neurasthenia, which ultimately led to his end-stage dementia, 
which was listed as his immediate cause of death.  G.M., a 
registered nurse and clinical specialist in psychiatric 
mental health, testified that the Veteran told her about the 
war, but that he did not tell horror stories.  She noted that 
she learned more when he wrote his memoirs, which revealed 
some of the traumatic things that he saw and the close calls 
that he had.  G.M. reported that the Veteran had symptoms 
including a sense of impending doom, being highly protective, 
difficulty leaving home or getting on an airplane or boat, 
and being frightened of loud noises.  She described her 
father as having a pleasing kind of personality and noted 
that he was a "sunny person" but that he always carried a 
sense that something bad was going to happen to him.  She 
reported that, in 2006, he began having hallucinations and 
flashbacks to combat.  He began hiding behind chairs, 
thinking people were shooting at him, talking about his 
friend being killed, and not being able to watch anything on 
television that was violent.  He had an extreme level of 
fear.  She noted that, when the dementia set in, it 
progressed to reliving battle scenes.  G.M. stated that there 
was no family history of dementia, that the Veteran 
demonstrated symptoms of PTSD throughout his lifetime 
although he was able to keep it "in check" and that, when 
the dementia set in, the Veteran developed "full-blown" 
symptoms of PTSD.  She noted that it was "well documented 
that post-traumatic stress disorder causes changes . . . in 
the brain . . . ."  The appellant stated that the Veteran's 
symptoms of dementia became noticeable when he was 
approximately 71 or 72 years old, and that he would become 
disoriented and get lost.  G.M. noted that she had performed 
research, and she opined that there are brain changes caused 
by PTSD that she believed caused the Veteran's dementia.  She 
noted that she did not study the issue of whether anxiety 
caused the brain changes which ultimately caused dementia in 
particular, but that she believed that anxiety did lead to 
dementia, noting that there were "lots of studies that talk 
about how children that are traumatized, they have behavioral 
problems because their brain gets flooded with chemicals and 
. . . they cause structural changes in the brain."  She 
stated that the studies showed that it was "as if their 
brains actually have been changed by those harsh traumatic 
fear-producing experiences."  She submitted numerous 
articles in support of her opinion.

In a June 2009 statement, the appellant reported that, since 
PTSD is an anxiety disorder according to the DSM-IV, that the 
previously submitted articles which address the structural 
changes in the brain in PTSD and the development of dementia 
also support the conclusion that the anxiety disorder for 
which the Veteran was service-connected led to his dementia 
and ultimately his death.  She noted that she was submitting 
additional articles with her statement which showed that 
severe anxiety causes structural and chemical changes in 
several structures of the brain, including the hippocampus, 
which can lead to the development of dementia and result in 
death.  The articles submitted by the appellant note the 
effects of acute and chronic stress on the body, and that 
there is a strong link between anxiety and cognitive 
impairment. 

In August 2009, R.R.D., M.D., the Veteran's treating family 
physician, opined that the Veteran's "chronic [generalized 
anxiety disorder] and [posttraumatic stress syndrome] set him 
up to get Alzheimer's type dementia.  We now understand the 
medical connection of these problems.  Since he had no family 
history of Alzheimers, his dementia is most probably related 
to WWII active, intense, deadly fighting, as in the [B]attle 
of the [B]ulge."  Dr. R.R.D. noted the Veteran's history of 
service during World War II, that he was treated for 
"nerves" and during service, and that he remained nervous 
and a diagnosis of generalized anxiety disorder was made 
after he returned from active duty service.

In September 2009, the RO solicited an opinion from a VA 
examiner as to the etiology of the Veteran's dementia.  In an 
October 2009 opinion report, after reviewing the Veteran's 
claims file in detail, the VA examiner concluded that "the 
Veteran's death was not caused by or materially or 
substantially contributed to by the Veteran's service 
connected disability, particularly his mental health 
difficulty, 'neurosis, generalized anxiety disorder.'"  He 
also indicated that "[e]ven if the Veteran did have a PTSD 
diagnosis, then the opinion would be the same due to the 
above reasons that there appeared to be a lack of definitive 
medical evidence of a direct and significant cause of link 
between the two.  In support of the opinion, the examiner 
noted that Dr. R.R.D.'s conclusion that "we 'know and 
understand' that anxiety or PTSD causes dementia . . . does 
not seem accurate."  He observed that the numerous articles 
submitted by G.M. do not seem to draw a definite conclusion 
about the relationship at all.  In addition, the examiner 
noted that the articles indicated that PTSD caused changes in 
the hippocampus, a portion of brain responsible for learning 
or memory; however, there was no evidence submitted that 
documented that the Veteran's hippocampus was specifically 
damaged by any PTSD or anxiety.  The examiner also observed 
that any damage would have occurred closer to the time of 
trauma, and that the Veteran did not seem to display 
significant cognitive deficits early in life according to his 
history.  The examiner further indicated that hippocampal 
changes only are not at all the same as a full blow diagnosis 
of dementia.  Ultimately, the VA examiner concluded that the 
Veteran did not have PTSD, as he did not meet the DSM-IV 
criteria for PTSD.  He acknowledged that there were symptoms 
of anxiety, but that the evidence did not show full-blown 
PTSD symptoms.  

After a thorough review of the evidence of record, the Board 
concludes that service connection for the cause of the 
Veteran's death is warranted, as the evidence is in equipoise 
as to whether the Veteran's death was related to service or a 
service-connected disability.  Initially, the Board 
acknowledges the appellant's arguments that the Veteran had 
PTSD during his lifetime; however, the issue of whether the 
Veteran had PTSD was denied by the RO in July 2009, and the 
evidence does not indicate that the appellant has appealed 
that decision.  As entitlement to service connection for the 
cause of the Veteran's death is only warranted when the cause 
of death is related to service or a service-connected 
disability, a finding that the Veteran had PTSD which caused 
his dementia would not entitle the appellant to service 
connection for the cause of the Veteran's death.  Thus, the 
issue of whether the Veteran had PTSD due to service, which 
caused his dementia, which ultimately led to his death will 
not be addressed by the Board in this decision.  

Importantly, the evidence of record is in relative equipoise 
as to whether the Veteran's end-stage dementia, which caused 
his death, was related to his service-connected anxiety 
disorder.  There are conflicting medical opinions of record 
as to this issue.  In various statements and in testimony, 
the appellant's daughter, G.M., a registered nurse and 
clinical specialist in psychiatric mental health, opined that 
the Veteran had PTSD due to service which caused or 
contributed to the cause of his death, dementia.  Because 
G.M., as a registered nurse, is a specialist in the area of 
psychiatric mental health, she has sufficient expertise in 
this specialized area to provide such a nexus opinion.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) (holding that in 
evaluating the probative value of medical statements, factors 
such as the individual knowledge and skill in analyzing the 
medical data must be considered).  During her February 2009 
hearing before the Board, she also testified that she 
believed that anxiety led to dementia as well, noting that 
there were "lots of studies that talk about how children 
that are traumatized, they have behavioral problems because 
their brain gets flooded with chemicals and . . . they cause 
structural changes in the brain."  Also in support of the 
appellant's claim, the Veteran's treating physician, R.R.D., 
M.D. submitted an opinion that the Veteran's "chronic 
[generalized anxiety disorder] and [posttraumatic stress 
syndrome] set him up to get Alzheimer's type dementia.  We 
now understand the medical connection of these problems.  
Since he had no family history of Alzheimers, his dementia is 
most probably related to WWII active, intense, deadly 
fighting, as in the [B]attle of the [B]ulge."

In contrast, a September 2008 VA treatment record reflects 
that the appellant's daughter called requesting that the 
physician provide an opinion that her father had PTSD which 
caused his dementia, and that it was more likely than not 
that the PTSD caused his dementia which caused his death.  
The treatment record reflects that the "[p]hysician's 
statement of opinion is: from a stand point there is no 
connection."  Further, in an October 2009 opinion, a VA 
examiner concluded that "the Veteran's death was not caused 
by or materially or substantially contributed to by the 
Veteran's service connected disability, particularly his 
mental health difficulty, 'neurosis, generalized anxiety 
disorder.'"  He also opined that "[e]ven if the Veteran did 
have a PTSD diagnosis, then the opinion would be the same due 
to the above reasons that there appeared to be a lack of 
definitive medical evidence of a direct and significant cause 
of link between the two."  In support of his opinion, the VA 
examiner explained that any damage to the Veteran's brain 
would have occurred closer to the time of trauma, and the 
Veteran did not seem to display significant cognitive 
deficits early in life according to history.  

As there are both probative and competent medical opinions in 
support of a finding that the Veteran's end-stage dementia 
was related to his service-connected anxiety disorder and a 
probative and competent medical opinion against such a 
finding, the Board finds that the evidence is at least in 
equipoise with regard to whether the Veteran's end-stage 
dementia was related to his service-connected anxiety 
disorder.  Therefore, with application of the benefit of the 
doubt doctrine, the Board concludes that the Veteran's 
service-connected anxiety disorder was etiologically related 
to the cause of the Veteran's death, which was end-stage 
dementia, for the purposes of deciding whether the appellant 
is entitled to service connection for the cause of the 
Veteran's death.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, service connection for the 
cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


